FILED
                             NOT FOR PUBLICATION                             MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAURA T. WILLIAMS,                               No. 12-55015

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00897-SJO-PJW

  v.
                                                 MEMORANDUM *
LOS ANGELES JOB CORPS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Laura T. Williams appeals pro se from the district court’s judgment

dismissing her employment action alleging violations of federal and state law. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Pareto v. FDIC,

139 F.3d 696, 699 (9th Cir. 1998). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Williams’s action alleging breach of

contract, harassment, discrimination, defamation, and wrongful termination

because Williams alleged so few facts that the court could infer only the possibility

of misconduct. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to survive a

motion to dismiss, a plaintiff must allege facts that “allow[] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged”);

Pareto, 139 F.3d at 699 (“[C]onclusory allegations of law and unwarranted

inferences are not sufficient to defeat a motion to dismiss.”).

      The district court did not abuse its discretion in denying Williams’s motion

for default judgment because defendants promptly re-filed their motion to dismiss

without the original clerical error and the delay did not prejudice Williams. See

Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard of

review and factors the court may consider in deciding whether to enter default

judgment under Fed. R. Civ. P. 55).

      Williams’s contention that the district court treated her unfairly is

unsupported by the record.

      AFFIRMED.




                                           2                                    12-55015